Hill, O. J.
Where the right of removal exists, and the petition and bond have been filed in the State court in conformity with the statutes of the United States, the jurisdiction of the State court comes to an end. The filing of the petition and bond in such ease ipso facto removes the case, and no order. of the State court is necessary, to make the removal effectual. Thereafter the State court can take no action in the ease, even to the extent of allowing a dismissal by the plaintiff. After the ease has been thus removed, the plaintiff should apply to the Federal court, if he desires to dismiss his suit. 4 Fed. Stat. Ann. 265, 266; Stone v. South Carolina, 117 U. S. 430 (6 Sup. Ct. 799, 29 L. ed. 962) ; Kern v. Huidekoper, 103 U. S. 485 (26 L. ed. 354) ; L. & N. Railroad Co. v. Newman, 132 Ga. 523 (64 S. E. 541). Judgment reversed.